DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
1.	Regarding claim 1 – A method for learning and distributing associations between groups and addresses in a multi-site system, comprising: receiving, by a first route server associated with a first central control plane of a first data center, a definition of a first group from a management plane, wherein the first group comprises a particular subset of endpoints in the multi-site system and has a global group identifier that is unique across all data centers in the multi-site system, learning, by the first route server, a first association between the first group and one or more addresses based on the definition of the first group, transmitting, by the first route server, the first association to a second route server in a second central control plane of a second data center, receiving, by the first route server, from the second route server, a second association between the first group and one or more additional addresses, storing, by the first 
2.	Regarding claim 8 – A computer system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed, cause the one or more processors to perform a method for learning and distributing associations between groups and addresses in a multi-site system, the method comprising: receiving, by a first route server associated with a first central control plane of a first data center, a definition of a first group from a management plane, wherein the first group comprises a particular subset of endpoints in the multi-site system and has a global group identifier that is unique across all data centers in the multi-site system, learning, by the first route server, a first association between the first group and one or more addresses based on the definition of the first group, transmitting, by the first route server, the first association to a second route server in a second central control plane of a second data center, receiving, by the first route server, from the second route server, a second association between the first group and one or more additional addresses, storing, by the first route server, the first association and the second association in a table, and programming, by the first central control plane, a hypervisor on a host in the first data center based on the table.
3.	Regarding claim 15 – A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method for learning and distributing associations between groups and addresses in a multi-site system, the method comprising: receiving, by a first route server associated with a first central control plane of a first data center, a definition of a first group from a management plane, wherein the first group comprises a particular subset of 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Hooda et al. (US 2020/0177629 A1) discloses dynamic honeypots.
2.	Haraszti et al. (US 2016/0191363 A1) discloses system and method for managing volte session continuity information using logical scalable units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building

500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
4 January 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465